                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

D.M., a minor, by and through         )
his next friend and natural guardian, )
KELLI MORGAN,                         )
                                      )
                          Plaintiff,  )
                                      )
v.                                    )        Case No.: 18-2158-KHV-KGG
                                      )
WESLEY MEDICAL CENTER LLC )
d/b/a WESLEY MEDICAL                  )
CENTER-WOODLAWN, et al.,              )
                                      )
                          Defendants. )
_______________________________)

          MEMORANDUM & ORDER ON MOTION TO COMPEL

      Now before the Court is the Motion to Compel filed by Plaintiff regarding

peer review and/or risk management documents identified in Defendant Via

Christi’s and Defendant Wesley’s privilege logs. (Doc. 214.) Having reviewed the

submissions of the parties, Plaintiff’s motion (Doc. 214) is GRANTED for the

reasons set forth below.

                                 BACKGROUND

      Plaintiff, through his natural guardian and next friend, filed his federal court

Complaint on April 9, 2018, alleging claims under Kansas medical malpractice

laws and under the Federal Emergency Medical Treatment and Active Labor Act.

The claims result from the medical care he received on March 5 and 6, 2017.

                                          1 
 
Plaintiff alleges that on March 6, 2017, he “suffered a catastrophic and medically-

preventable stroke that left him with right-side paralysis, neurological damage and

other debilitating physical injuries that permanently changed his and his parents’

lives.” (Doc. 1, at 5.)

      In response to Plaintiff’s Requests for Production Nos. 5, 6, 14, 24, 28, 29,

31, 32 and 54, Defendant Via Christi (“Via Christi”) identified responsive

documents but asserted peer review and risk management privileges. Via Christi

identified VCHW-R000001-12, 13-15, 21-28, 38-40, and 54-56 as responsive but

provided a privilege log asserting these privileges. (Doc. 214-1, at 28-31.)

Defendant Wesley (“Wesley”) did the same in response to Plaintiff’s Requests for

Production of Documents Nos. 14, 25, 27, and 31. (Id., at 33-35.) Via Christi’s

privilege log indicates that certain of the withheld documents contain “details of

event, injury details, when and where event occurred, and who was notified” about

the event. (Id., at 28-31.)

      Plaintiff contends “[t]hese are essential facts going to the heart of Plaintiff’s

claim” and, as such, the facts are discoverable. (Doc. 214, at 1.) Plaintiff brings

the present motion seeking an Order compelling Defendant to produce materials to

the Court so that it may conduct an in camera inspection “to redact non-facts” in

these documents, which would then be produced to Plaintiff. (Doc. 214, at 1.)

                                    ANALYSIS


                                           2 
 
I.    Legal Standards for Discovery.

      Fed.R.Civ.P. 26(b) states that

             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party’s claim
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties’ relative
             access to relevant information, the parties’ resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

II.   Peer Review & Risk Management Privilege.

      “Neither the Supreme Court nor the Tenth Circuit has recognized a medical

peer review or medical risk management privilege under federal common law.”

Sonnino v. University of Kansas Hosp. Auth., 220 F.R.D. 633, 644 (D. Kan.

2004). In the present case, however, Plaintiff also brings a pendant state law

causes of action against Defendants. As discussed above, in response to certain

document requests at issue, Defendants Via Christi and Wesley have asserted the




                                          3 
 
peer review and risk management privileges, which have been codified by the

Kansas legislature at K.S.A. § 65-4915, et seq. and § 65-4925, et seq.

      The peer review privilege is codified by K.S.A. § 65–4915(b), which

provides in relevant part:

             the reports, statements, memoranda, proceedings,
             findings and other records submitted to or generated by
             peer review committees or officers shall be privileged
             and shall not be subject to discovery, subpoena or other
             means of legal compulsion for their release to any person
             or entity or be admissible in evidence in any judicial or
             administrative proceeding. Information contained in such
             records shall not be discoverable or admissible at trial in
             the form of testimony by an individual who participated
             in the peer review process.

Via Christi notes that “it is not only the documents ‘generated by’ a peer review

committee/officer, but also the documents that were ‘submitted to’ the peer review

committee/officer that are not discoverable.” (Doc. 235, at 3 (citing K.S.A. 65-

4915).) Via Christi also notes that “the statutory language does not carve out an

exception from the privilege for ‘facts.’” Id.

      K.S.A. § 65–4925(a) states that records created

             pursuant to K.S.A. § 65–4923 or § 65–4924, and
             amendments thereto, shall be confidential and privileged,
             including: (1) Reports and records of executive or
             review committees of medical care facilities or of a
             professional society or organization; (2) Reports and
             records of the chief of the medical staff, chief
             administrative officer or risk manager of a medical care
             facility; (3) Reports and records of any state licensing
             agency or impaired provider committee of a professional
                                          4 
 
             society or organization; and (4) Reports made pursuant to
             this act to or by a medical care facility risk manager, any
             committee, the board of directors, administrative officer
             or any consultant. Such reports and records shall not be
             subject to discovery, subpoena or other means of legal
             compulsion for their release to any person or entity and
             shall not be admissible in any civil or administrative
             action other than a disciplinary proceeding by the
             appropriate state licensing agency.

Via Christi notes that “[l]ike the peer review privilege, the risk management

privilege covers ‘reports and records,’ and does not make an exception for factual

statements within those documents.” (Doc. 235, at 5.) Via Christi also notes that

“Plaintiff does not and cannot deny that the documents at issue here fall within the

scope of the peer review and risk management privileges as set forth in the Kansas

statutes.” (Id.)

      The parties spend much of their briefs discussing the case of Adams v. St.

Francis Regional Medical Center, in which the Kansas Supreme Court held that

the peer review and risk management privileges are subject to constitutional due

process limitations. 264 Kan. 144, 158, 955 P.2d 1169, 1178–79 (1998). Plaintiff

argues that “Via Christi’s privilege log informs Plaintiff that many of the withheld

documents contain ‘details of event, injury details, when and where event

occurred, and who was notified’ about the event.” (Doc. 214, at 1.) According to

Plaintiff, these are “essential facts going to the heart of Plaintiff’s claim.” (Id.)

Similarly, Plaintiff contends that Wesley “asserts the same privileges for


                                            5 
 
documents containing essential facts.” (Id.) Plaintiff contends that “[b]ecause the

facts are discoverable but contained within privileged documents, pursuant to

Adams this Court must conduct an in camera inspection to redact nonfacts in the

specified documents,” which would then be produced to Plaintiff. (Id.)

Defendants both argue that Plaintiff has misinterpreted the Adams holding. (See

Doc. 235, at 5-8; Doc. 236, at 7-15.)

      The Court finds that the parties’ reliance on Adams is misplaced in the

present situation, wherein Plaintiff has brought claims under federal as well as state

law. Analysis will instead be based on the undersigned Magistrate Judge’s prior

opinion in Sellers v. Wesley Medical Center, LLC, No. 11-1340-JAR-KGG, 2012

WL 5362977 (D. Kan. Oct. 31, 2012). That case also involved a plaintiff bringing

claims based on the federal EMTALA statute as well as pendent state law medical

malpractice claims. Id.

      In the present case, as in Sellers, “[t]he issue thus before the Court is

whether and/or how the Kansas state court statutory peer review privilege applies

to Plaintiff’s federal and pendant state law claims in federal court.” Id., at 3. As in

Sellers, the parties’ briefs in the present matter “do not necessarily discuss whether

certain evidence at issue relates to Plaintiff’s EMTALA claim or the state court

medical malpractice claim, or both.” Id., at *3. Thus, as in Sellers, the Court will

attempt to make this determination.


                                           6 
 
             In so doing, the Court holds that evidence relating only to
             Plaintiff’s federal claim will not be subject to assertions
             of the Kansas statutory peer review privilege, to the
             extent Plaintiff has adequately opposed the application of
             the privilege, as no such privilege has been recognized by
             the Tenth Circuit or U.S. Supreme Court. Sonnino [v.
             University of Kansas Hosp. Auth., 220 F.R.D. 633, 644
             (D. Kan. 2004).] On the other hand, evidence relating
             only to Plaintiff’s pendant state law cause of action will
             be subject to the privilege to the extent it was adequately
             asserted by Defendant. Finally, to the extent evidence
             relates to both the federal and state law causes of action,
             the privilege will not apply to the extent it was
             adequately opposed by Plaintiff.

Sellers, 2012 WL 5362977, at *3. Simply stated, the state law privilege does not

apply to evidence relevant to the federal claims, even if it is also relevant to the

pendant claims arising under state law.

      No attempt was made by either Defendant to indicate whether certain

evidence related only to Plaintiff’s state law claim (to which the privileges would

be applicable) or related only to Plaintiff’s federal claim pursuant to EMTALA (to

which the privileges would not be applicable). The Court thus finds that the

information implicated by the discovery requests (and identified in Defendants’

privilege logs) relates to both the federal and state law causes of action. Given

Plaintiff’s opposition to the privileges, which the Court deems “adequate,” the

Kansas statutory privileges do not apply. Sellers, 2012 WL 5362977, at *3.

      As such, the Court finds that Defendants’ objections based on the peer

review and risk management privileges are overruled. Plaintiff’s motion (Doc.
                                           7 
 
214) is GRANTED. The Court declines to engage in an in camera review of the

documents at issue. Instead, the Court ORDERS that unredacted copies of the

documents be produced within thirty (30) days of the date of this Order.



      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel (Doc.

214) is GRANTED as set forth more fully herein.

      IT IS SO ORDERED.

      Dated this 25th day of January, 2019, at Wichita, Kansas.

                                S/ KENNETH G. GALE
                               HON. KENNETH G. GALE
                               U.S. MAGISTRATE JUDGE




                                        8 
 
